Exhibit 10.1

 

THIRD AMENDMENT TO LEASE

 

This Third Amendment to Lease (this “Third Amendment”) is made as of May 27,
2015 by and between KING 101 HARTWELL LLC, a Massachusetts limited liability
company with an address c/o King Street Properties, 200 Cambridge Park Drive,
Cambridge, MA 02140 (“Landlord”), and T2 BIOSYSTEMS, INC., a Delaware
corporation with an address of 101 Hartwell Avenue, Lexington, MA 02421
(“Tenant”).

 

W I T N E S S E T H

 

WHEREAS, Landlord and Tenant are the current parties to that certain Lease dated
August 6, 2010, as amended by that certain First Amendment to Lease dated as of
November, 2011 and as further amended by that certain Second Amendment to Lease
dated as of July 11, 2014 (collectively, the “Lease”), pursuant to which
Landlord is leasing to Tenant approximately 33,635 rentable square feet (as more
particularly described in the Lease, the “Premises”) of the building located at
101 Hartwell Avenue, Lexington, MA (the “Building”);

 

WHEREAS, Tenant has timely exercised its right to extend the Term for the
Extension Term (i.e., the two year period commencing on January 1, 2016) in
accordance with Section 1.2 of the Lease; and

 

WHEREAS, Landlord and Tenant wish to memorialize the terms applicable to the
Extension Term.

 

NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.              Recitals; Capitalized Terms.  The foregoing recitals are hereby
incorporated by reference.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed to them as set forth in the Lease.

 

2.              Extension of Term.  Notwithstanding anything to the contrary
contained in the Lease, the Term of the Lease is hereby extended for the
Extension Term on all of the terms and conditions of the Lease except as
expressly set forth in this Third Amendment.  Tenant hereby accepts the Premises
in their “as is” “where is” condition on the date hereof, with all faults, and
without representations or warranties from Landlord of any kind whatsoever. 
Tenant acknowledges and agrees that (a) Landlord has no obligation to perform
any work or to provide any improvement allowance or other concession with
respect to the Premises in connection with the extension of the Term for the
Extension Term, and (b) Tenant has no right to extend the Term of the Lease
beyond December 31, 2017.

 

3.              Extension Term Base Rent.  Base Rent for the Extension Term
shall be paid in equal monthly installments in accordance with the following
schedule in advance and otherwise in accordance with the terms of the Lease:

 

Period of Time

 

Annual Base Rent

 

Monthly Installment

1/1/16 – 12/31/16

 

$

1,177,225.00

 

$

98,102.08

1/1/17 – 12/31/17

 

$

1,210,860.00

 

$

100,905.00

 

4.              Ratification.  Except as amended hereby, the terms and
conditions of the Lease shall remain unaffected.  From and after the date
hereof, all references to the “Lease” shall mean the Lease as amended hereby. 
Additionally, Landlord and Tenant each confirms and ratifies that, as of the
date hereof and to its actual knowledge, (a) the Lease is and remains in good
standing and in full force and effect, and (b) neither party has any claims,
counterclaims, set-offs or defenses against the other party arising out of the
Lease or the Premises or in any way relating thereto or arising out of any other
transaction between Landlord and Tenant.

 

5.              Miscellaneous.  Tenant and Landlord each warrants and represents
that it has dealt with no broker in connection with the consummation of this
Third Amendment other than DTZ. Tenant and Landlord each agrees to defend,
indemnify and save the other harmless from and against any Claims arising in
breach of its representation and warranty set forth in the immediately preceding
sentence.  Landlord shall be solely responsible for the payment of any brokerage
commissions to Broker.  This Third Amendment is binding upon and shall inure to
the benefit of Landlord and Tenant and their respective successors and assigns.
This Third Amendment constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions, and may not be
amended, waived, discharged or terminated except by a written instrument signed
by all the parties hereto.

 

[signatures on following page]

 

1

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO THIRD AMENDMENT TO LEASE BY AND BETWEEN

KING 101 HARTWELL LLC AND T2 BIOSYSTEMS, INC.]

 

EXECUTED under seal as of the date first set forth above.

 

 

 

LANDLORD:

KING 101 HARTWELL LLC

 

 

By:

King Berra LLC, its manager

 

 

By:

King Street Properties Investments LLC, its manager

 

 

 

 

 

 

 

By:

/s/ Stephen D. Lynch

 

 

 

Name:

Stephen D. Lynch

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

TENANT:

T2 BIOSYSTEMS, INC.

 

 

 

 

 

 

 

 

By:

/s/ John McDonough

 

 

 

Name:

John McDonough

 

 

 

Title:

President and CEO

 

 

2

--------------------------------------------------------------------------------